
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 52
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Baird (for
			 himself and Mr. Rohrabacher)
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to temporarily fill mass vacancies in the House of
		  Representatives and the Senate and to preserve the right of the people to elect
		  their Representatives and Senators in Congress.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Immediately after taking the oath of
				office, an individual who is elected to serve as a Senator or Representative in
				Congress shall provide the applicable House of Congress a list of at least
				three designees, ranked in order of preference, to take the individual's place
				in the event the individual dies, becomes incapacitated, or disappears prior to
				the expiration of the individual’s term of office. The individual shall ensure
				that the list only contains the names of designees who meet the qualifications
				for service as a Senator or Representative in Congress. The individual may
				present revised versions of the list at any time during the Congress.
					2.In the event a catastrophe results in the
				death, incapacity, or disappearance of a significant number of Representatives,
				the Speaker of the House shall immediately fill the vacancies with individuals
				from the most recent lists of designees (in the order so provided on the lists)
				presented by the Representatives whose seats are now vacant, as provided by
				section 1. In the event that a catastrophe results in the death, incapacity, or
				disappearance of a significant number of Senators, the Vice President or
				President Pro Tempore of the Senate shall immediately fill the vacancies with
				individuals from the most recent lists of designees (in the order so provided
				on the lists) presented by the Senators whose seats are now vacant, as provided
				by section 1. An individual designated to take the place of a Senator or
				Representative shall serve until the Senator or Representative regains
				capacity, is located, or until another Member is elected to fill the
				vacancy.
					3.During the period of an individual’s
				service under section 2, the individual shall be treated as a Senator or
				Representative in Congress for purposes of all laws, rules, and regulations,
				but not for purposes of section 1. If an individual designated under section 2
				is unwilling to carry out the duties of a Senator or Representative during such
				period, or is unable to do so because of death, incapacity, or disappearance,
				the Vice President or President Pro Tempore of the Senate or the Speaker of the
				House shall designate another individual from the same list of designees (in
				the order so provided on that list) presented under section 1 from which the
				individual was designated. Any individual so designated shall be considered to
				have been designated under section 2.
					4.If an individual is designated to fill a
				vacancy in an office of a Senator or Representative under section 2, the
				executive authority of the State involved shall issue a writ of election for
				such office. The special election shall be held as soon as possible after the
				individual is designated under section 2.
					5.Congress shall by law establish the
				criteria for determining whether a Senator or Representative in Congress is
				dead, incapacitated, or has disappeared, and shall have the power to enforce
				this article through appropriate legislation.
					6.This article shall take effect
				at the beginning of the first Congress that convenes after its
				ratification.
					.
		
